DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on 10/2/2019.  Currently claims 1-9 are pending and claims 1, 8, and 9 are independent. 
	
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/2/2019 and 3/6/2020 appear to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-214065 (Japan), filed on 11/14/2018.  A translated copy of the priority application will be needed to perfect priority.  

	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed toward a computer program product, which under broadest reasonable interpretation can be considered as software per se (See MPEP 2106.03).  Examiner suggests including the language such as “non-transitory storage medium containing program instructions” to the claim.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-9, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-7) are directed to a statutory category, namely a system/machine.  Claim 8, while the current written form is not directed toward a statutory category, will be examined as if directed to a statutory category, namely an article of manufacture, for the purposes of compact prosecution.  Claim 9 is directed to a statutory category, namely a method.  
Step 2A (Prong 1): Claims 1, 8, and 9, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to collect and analyze potential customer satisfaction information while they drive in the vicinity of the store.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform survey functions that a customer service representative might perform for a retail store.  The abstract elements of claims 1, 8, and 9, recite in part “Acquire information…Acquire position information…Associate information with location…Provide information to a service provider…”.  Dependent claim 2 adds to the abstract idea the following limitations which recite in part “Acquire information on driving environment…Associate information…”.   Dependent claim 3 adds to the abstract idea the following limitation which recites in part “Analyze a cause of information…”.  Dependent claim 4 adds to the abstract idea the following limitation which recites in part “Acquire information on driving environment…”.  Dependent claim 5 adds to the abstract idea the following limitation which recite in part “Calculate a positiveness…”.  Dependent claim 6 adds to the abstract idea the following limitation which recites in part 
Step 2A (Prong 2):  Independent claims 1, 8, and 9, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “A vehicle…” which generally limits the claims to the general field of a vehicle, but this is insufficient with respect to a practical application (See MPEP 2106.05(h)).  
Dependent claims 4, 6, and 7 add the additional elements which recites in part “Camera…information processing terminal of the store…”.  These additional elements again fail to integrate the abstract idea into a practical application because they are determined to be insignificant extra solution activity in that the camera is used for mere data gathering (See MPEP 2106.05(g)) and the terminal simply limits the claim to a networked/computer based environment (See MPEP 2106.05(f)).  
  Additionally, dependent claims 2, 3, and 5 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 8, and 9, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “A vehicle…”.   
Dependent claims 4, 6, and 7 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 4, 6, and 7 include the additional elements which recite in part “Camera…information processing terminal of the store…”  These are not significantly more because they are determined to be insignificant extra solution activity in that the camera is used for mere data gathering (See MPEP 2106.05(g)) and the terminal is merely the software and/or hardware components used to implement the abstract idea on a general purpose computer (See MPEP 2106.05(f)).  
Additionally, dependent claims 2, 3, and 5 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-9 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu-Hoffman et al. (USPGPUB 2017/0221149) in view of Binion et al. (USPGPUB 2015/0112730)
Regarding claims 1, 8, and 9, Hsu-Hoffman discloses an information processing system, method, and program comprising a vehicle and an information processing apparatus that acquires, from the vehicle, information acquired by the vehicle (Hsu-Hoffman ¶ABS - A system for determining a subjective risk score may include a vehicle and/or a computing device associated with a user travelling within the vehicle), wherein the vehicle is configured to: acquire information on an occupant inside a vehicle cabin of the vehicle (Hsu-Hoffman ¶ABS - The computing device may receive input from the user when the user feels a sense of unease {i.e. acquire information}), and acquire position information of the vehicle (Hsu-Hoffman ¶50 - Vehicle information may also include information collected through one or more in-vehicle devices or systems such as…global positioning satellite (GPS) device), and wherein the information processing apparatus is configured to: when determining that the vehicle is to pass a pre-registered point based on the position information of the vehicle, associate at least one of information on the occupant acquired at the point and information calculated based on the information on the occupant with position information of the point (Hsu-Hoffman ¶5 - The subjective risk analysis computing system may receive subjective risk information corresponding to the user's sense of unease regarding particular road segments {i.e. preregistered point} and process the subjective risk information to determine a subjective risk score for each of a plurality of road segments along a route).
Hsu-Hoffman lacks provide the information associated with the position information of the point to a service provider for a store located at the point.
Binion, from the same field of endeavor, teaches provide the information associated with the position information of the point to a service provider for a store located at the point (Binion ¶32 - The data analysis unit 54 is coupled to an interface 60, which transmits the data received from data analysis unit 54 to the insurer's computer system 16 via the network 20).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the risk mapping methodology/system of Hsu-Hoffman by including the risk assessment techniques of Binion because Binion discloses “external sensor data is collected and processed at the vehicle substantially in real-time. For example, onboard processing of external sensor data may be used to determine risk indicators (Binion ¶19)”.   Additionally, Hsu-Hoffman further details that “A system for determining a subjective risk score may include a vehicle and/or a computing device associated with a user travelling within the vehicle (Hsu-Hoffman ¶ABS)” so it would be obvious to consider including the additional risk assessment techniques that Binion discloses because it augments the data used in the risk score of Hsu-Hoffman by including external vehicle data.  
Regarding claim 2, Hsu-Hoffman in view of Binion discloses an information processing system, method, and program comprising a vehicle and an information processing apparatus that acquires, from the vehicle, information acquired by the A system for determining a subjective risk score may include a vehicle and/or a computing device associated with a user travelling within the vehicle).
Binion further teaches the vehicle acquires information on a driving environment of the vehicle (Binion ¶16 - The onboard vehicular data may reflect information generated by any of various devices or subsystems of a vehicle, such as devices that sense physical characteristics of the environment external to the vehicle (e.g., still image cameras, video cameras, lidar, radar, etc.)); and when the information processing apparatus determines that the vehicle is to pass the pre-registered point, the information processing apparatus associates information on the driving environment acquired at the point with the position information of the point (Binion ¶125 - the vehicle data was generated by a camera or other external sensor device located on or in the vehicle (e.g., external sensor 30 in FIG. 1), the images provided by the data of the camera or other sensor may be processed to identify particular known locations).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the risk mapping methodology/system of Hsu-Hoffman by including the risk assessment techniques of Binion because Binion discloses “external sensor data is collected and processed at the vehicle substantially in real-time. For example, onboard processing of external sensor data may be used to determine risk indicators (Binion ¶19)”.   Additionally, Hsu-Hoffman further details that “A system for determining a subjective risk score may include a vehicle and/or a computing device associated with a user travelling within the vehicle (Hsu-Hoffman ¶ABS)” so it would be obvious to consider including the additional risk 
Regarding claim 3, Hsu-Hoffman in view of Binion discloses the information processing apparatus analyzes a cause of information on the occupant at the point based on the information on the driving environment and associates the analyzed cause with the position information of the point (Hsu-Hoffman ¶5 - The subjective risk analysis computing system may receive subjective risk information corresponding to the user's sense of unease regarding particular road segments and process the subjective risk information to determine a subjective risk score for each of a plurality of road segments along a route).  
Regarding claim 4, Hsu-Hoffman in view of Binion discloses an information processing system, method, and program comprising a vehicle and an information processing apparatus that acquires, from the vehicle, information acquired by the vehicle (Hsu-Hoffman ¶ABS - A system for determining a subjective risk score may include a vehicle and/or a computing device associated with a user travelling within the vehicle).
Binion further teaches the vehicle comprises an external camera for capturing an outside of the vehicle, and acquires information on the driving environment from an image captured by the external camera (Binion ¶16 - The onboard vehicular data may reflect information generated by any of various devices or subsystems of a vehicle, such as devices that sense physical characteristics of the environment external to the vehicle (e.g., still image cameras, video cameras, lidar, radar, etc.)
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the risk mapping methodology/system of Hsu-Hoffman by including the risk assessment techniques of Binion because Binion discloses “external sensor data is collected and processed at the vehicle substantially in real-time. For example, onboard processing of external sensor data may be used to determine risk indicators (Binion ¶19)”.   Additionally, Hsu-Hoffman further details that “A system for determining a subjective risk score may include a vehicle and/or a computing device associated with a user travelling within the vehicle (Hsu-Hoffman ¶ABS)” so it would be obvious to consider including the additional risk assessment techniques that Binion discloses because it augments the data used in the risk score of Hsu-Hoffman by including external vehicle data.  
Regarding claim 5, Hsu-Hoffman in view of Binion discloses the information calculated based on information on the occupant comprises a positiveness of the occupant regarding the point (Hsu-Hoffman ¶16 - a map may be generated using information received from a user regarding a driver's feelings and/or emotions (e.g., unease, fear, frustration, anger, relaxation, bored, sleepy, confident, alert, aware, confused, etc.) regarding different road segments along their route {i.e. point}).
Regarding claim 6, Hsu-Hoffman in view of Binion discloses the vehicle comprises an in-cabin camera for capturing an inside of a vehicle cabin of the vehicle, and acquires information on the occupant from an image captured by the in-cabin camera; and the information on the occupant comprises at least one of a facial expression and a motion of the occupant (Hsu-Hoffman ¶5 - In some cases, the input device may include one or more device in addition to, or in place of the pressure sensor, such as a button, a microphone for receiving a verbal input, a biometric sensor (e.g., a pulse sensor, a heartrate sensor, a blood pressure sensor, etc.), a device for receiving haptic feedback, an imaging device (e.g., a video camera, a still camera, etc.) that may be used to monitor eye movements, body language, and the like).
Regarding claim 7, Hsu-Hoffman in view of Binion discloses an information processing system, method, and program comprising a vehicle and an information processing apparatus that acquires, from the vehicle, information acquired by the vehicle (Hsu-Hoffman ¶ABS - A system for determining a subjective risk score may include a vehicle and/or a computing device associated with a user travelling within the vehicle).
Binion further teaches the information processing apparatus transmits information associated with position information of the point to an information processing terminal of the store located at the point (Binion ¶32 - The data analysis unit 54 is coupled to an interface 60, which transmits the data received from data analysis unit 54 to the insurer's computer system 16 via the network 20).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the risk mapping methodology/system of Hsu-Hoffman by including the risk assessment techniques of Binion because Binion discloses “external sensor data is collected and processed at the vehicle substantially in real-time. For example, onboard processing of external sensor data may be used to determine risk indicators (Binion ¶19)”.   Additionally, Hsu-Hoffman further details that “A system for determining a subjective risk score may include a vehicle and/or a computing device associated with a user travelling within the vehicle 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624